DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of the claim(s)  under inter alia Malvar and Mancini have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caulier and Gueret as noted below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier (WO 2013/030766) in view of Gueret (US Pub # 2002/0139385), which will herein be referred to as “Gueret ‘385”.

a core (Figure 6 at 11) extending along a longitudinal axis (X) of the brush, comprising a portion of the core carrying bristles (see Figure 6 which provides that the entire core is made of ‘a portion carrying bristles’) that have a proximal end (13) intended to be fixed to a stem (4) and a distal end (21), the portion of the core carrying the bristles having a rectilinear proximal portion (10) that extends along more than or equal to 2/3 of the length of the portion of the core carrying the bristles from the proximal end of the portion of the core carrying the bristles (see Page 10 of translation “the location where the curvature of the core changes noticeably, the core changing for example from rectilinear, with an axis coincident with the longitudinal axis of the stem, to curved. The distal part 20 may represent less than half or less than a third of the length of the applicator member 5, measured parallel to the longitudinal axis of the core.”), and having at least one bend made at the distal end of the portion of the core carrying the bristles (20 which shows a bend in the core between the rectilinear portion 10 and the distal end 21), and bristles (12) held by the core, the bristles having free ends that define an envelope surface (see for example Figure 7). 
Caulier et al. does not teach that the envelope surface has at least one cutout, wherein the cutout has a longitudinal axis that is parallel to the longitudinal axis of the brush.
	However, Gueret ‘385 teaches providing an applicator for mascara to contain cutouts made in the bristle envelope of the applicator (Paragraph 0128 which discloses the first embodiment envisions any of the characteristics of Figures 1-7) where the cutout can either have a flat bottom or a concave bottom (Paragraph 0131) relative to the longitudinal axis of the brush, and is defined by connected sidewalls of bristles (Paragraph 0025) and extending parallel to the core (Paragraph 0023), and arranged evenly distributed around the core (Paragraph 0134); wherein the cutout is located at a distance from the longitudinal axis of the core, said distance being variable along the length of the cutout (Paragraph 
Regarding claim 5, Caulier et al. teaches the proximal rectilinear portion and a distal rectilinear portion of the core form an angle of between 10° and 60°, between one another (see Page 11 of translation “The core 11 undergoes a change of orientation by an angle a of at least 30°, preferably at least 45°, preferably at least 60°, and more preferably at least 90° between the part of rectilinear axis and the distal end 21.”).
Regarding claim 13, Caulier et al. teaches a packaging and application device (Figure 1 at 1) comprising a container (2) containing a product (P) to be applied and a brush (E) according to claim 1.

In regards to claims 14-15, Caulier et al./ Gueret ‘385 teach providing the brush of claim 1, but does not teach it is manufactured by  producing a brush blank having a rectilinear core, cutting the bristles so as to form one or more cutouts, and then bending the core. However, Gueret ‘385 teaches providing an applicator that is formed by a blank with a rectilinear core that then has its bristles cut to form one or more cutouts (Paragraph 0134) to form a non-cylindrical envelope, and then bent (Paragraph 0135). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the applicator of Caulier et al. /Gueret ‘385 to be formed by the method of Gueret ‘385 in order to provide the manufacturer with the ability to quickly alter features of the brush during manufacture.
Regarding claim 18, Caulier et al. / Gueret’385 teach a notch in the envelope of bristles, where Caulier et al. teaches the envelope of bristles can have a width of 4mm (see Page 10). Caulier et al. in view of Gueret ‘385 does not teach the cutout has a width, measured at bottom of the cutout that is between 1 mm and 4 mm. However, as Caulier et al. demonstrates that a total outer width of the envelope can be 4mm, than any notch in such a location will be less than or equal to the 4mm width. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cutout of Caulier et al. /Gueret ‘385 to be 4mm or less, as a matter of design choice in locating the notch at the distal portion of the applicator.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caulier et al. in view of Gueret ‘385, as applied to claim 1 above, in further view of Gueret (US Pat # 5,542,439), which will herein be referred to as “Gueret ‘439”.
Regarding claim 11, Caulier teaches the brush; but does not teach it is chamfered at its distal and proximal ends. However, Gueret ‘385 teaches to have an applicator chamfered at its distal end (see Figure 2). Further, Gueret ‘439 teaches providing a proximal end of an applicator envelope with a chamfer shape (see for example Figures 2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the envelope of Caulier et al. to have a chamfered shape at both ends, as taught by Gueret ’439 and ‘385, in order to optimize product loading as it is passed through the wiper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772         

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772